Appeal from an amended judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered June 4, 2012 in a proceeding pursuant to CPLR article 78. The amended judgment denied the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Inasmuch as petitioner’s attorney has advised this Court that petitioner has been conditionally released to parole supervision, petitioner’s appeal from the amended judgment denying his CPLR article 78 petition seeking release to parole has been rendered moot (see Matter of Velez v Evans, 101 *1497AD3d 1642, 1642 [2012]; see also People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]). The exception to the mootness doctrine does not apply herein (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Smith, J.P., Fahey, Sconiers, Valentino and Whalen, JJ.